    Case 3:20-cv-03618-B Document 1 Filed 12/11/20                  Page 1 of 10 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

MICHAEL SMITH, on Behalf of Himself and §
all Others Similarly Situated,          §
                                        §
        Plaintiff,                      §
                                        §
v.                                      §                 CIVIL ACTION NO. 3:20-cv-3618
                                        §
P & B INTERMODAL SERVICES, LLC,         §                 JURY TRIAL DEMANDED
                                        §
        Defendant.                      §                 COLLECTIVE ACTION

                          PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Michael Smith (“Plaintiff”), on behalf of himself and all others similarly situated,

files this Complaint against P & B Intermodal Services, LLC (“Defendant”), showing in support

as follows:

                                 I.      NATURE OF THE CASE

       1.       This is a civil action brought by Plaintiff pursuant to the federal Fair Labor

Standards Act, 29 U.S.C. §§ 201-219, and the federal Portal-to-Portal Pay Act, 29 U.S.C. §§ 251-

262, (collectively “FLSA/PPPA”) for Defendant’s failure to pay Plaintiff time and one-half his

regular rate of pay for all hours worked over 40 during each seven-day workweek as an employee

of Defendant.

       2.       Plaintiff was an hourly paid mechanic for Defendant who was also paid

performance-based bonuses. Defendant did not include those bonuses in calculating Plaintiff’s

regular rate of pay when determining the overtime wages he was paid. This resulted in an

underpayment of the FLSA/PPPA overtime wages Defendant should have paid Plaintiff.

       3.       Plaintiff files this lawsuit individually and as a FLSA/PPPA collective action on

behalf of all other similarly situated current and/or former employees of Defendant who work(ed)



                                                           Plaintiff’s Original Complaint – Page 1
     Case 3:20-cv-03618-B Document 1 Filed 12/11/20                   Page 2 of 10 PageID 2



as hourly paid mechanics and/or mechanic assistants who receive(d) bonuses, and like Plaintiff,

are not/were not paid time and one-half their respective regular rates of pay for all hours worked

over 40 in each seven-day workweek due to Defendant not including bonus pay in their respective

regular rates of pay.

        4.      Plaintiff and the collective action members seek all damages available under the

FLSA/PPPA, including back wages, liquidated damages, legal fees, costs, and post-judgment

interest.

                        II.   THE PARTIES, JURISDICTION, AND VENUE

A.      Plaintiff Michael Smith

        5.      Plaintiff is a natural person who resides in Dallas County, Texas. He has standing

to file this lawsuit.

        6.      Plaintiff was an employee of Defendant.

        7.      Plaintiff was employed by Defendant in Dallas County, Texas.

        8.      By filing this lawsuit and complaint, Plaintiff consents to be a party plaintiff to this

FLSA/PPPA action pursuant to 29 U.S.C. § 216(b). Plaintiff’s consent to join is filed as Exhibit A

to this Complaint.

B.      Collective Action Members

        9.      The putative collective action members are all current and/or former employees of

Defendant who work(ed) as hourly paid mechanics and/or mechanic assistants who receive(d)

bonuses, and like Plaintiff, are not/were not paid time and one-half their respective regular rates

of pay for all hours worked over 40 in each seven-day workweek due to Defendant not including

bonus pay in their respective regular rates of pay. The scope of this collective action is limited to

putative collective action members who work/worked for Defendant in Texas.




                                                             Plaintiff’s Original Complaint – Page 2
     Case 3:20-cv-03618-B Document 1 Filed 12/11/20                  Page 3 of 10 PageID 3



       10.     Because Defendant did not and does not pay all overtime premium compensation

to those putative collective action members who routinely work(ed) in excess of 40 hours per

workweek, Plaintiff and the putative collective action members are all similarly situated within the

meaning of Section 216(b) of the FLSA/PPPA.

       11.     The relevant time period for the claims of the putative collective action members is

three years preceding the date this lawsuit was filed and forward, or such other time period as

deemed appropriate by the Court.

       12.     Plaintiff reserves the right to redefine the class, request more than one class, and/or

request sub-classes relative to any motion for conditional certification filed in this lawsuit.

C.     Defendant P & B Intermodal Services, LLC

       13.     Defendant is a foreign limited liability company.

       14.     During all times relevant, Defendant has done business in the State of Texas.

       15.     Defendant is registered with the Texas Secretary of State to conduct business

operation in Texas.

       16.     At all times relevant to this lawsuit, Defendant is and has been an “enterprise

engaged in commerce" as defined by the FLSA.

       17.     At all times relevant to this lawsuit, Defendant employed, and continues to employ,

two or more employees.

       18.     At all times relevant to this lawsuit, Defendant employed two or more employees

who engaged in commerce and/or who handled, sold, or otherwise worked on goods and/or

materials that have been moved in and/or produced for commerce by any person.

       19.     For example, Defendant employed two or more employees who regularly handled,

sold, and/or otherwise worked on goods and/or materials in their daily work that are/were moved




                                                            Plaintiff’s Original Complaint – Page 3
     Case 3:20-cv-03618-B Document 1 Filed 12/11/20                 Page 4 of 10 PageID 4



in and/or produced for commerce. Examples of such goods and/or materials include tools, phones,

computers, vehicles, and personal protection equipment.

        20.     On information and belief, at all times relevant to this lawsuit, Defendant has had

annual gross sales or business volume in excess of $500,000.

        21.     Defendant may be served with summons through its registered agent, Cogency

Global, Inc., 1601 Elm St., Suite 4360, Dallas, Texas 75201.

D.      Jurisdiction and Venue

        22.     Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in

this section.

        23.     The Court has personal jurisdiction over Defendant based on both general and

specific jurisdiction.

        24.     During all times relevant to this lawsuit, Defendant has done business in the State

of Texas and continues to do business in the State of Texas.

        25.     The Court has subject matter jurisdiction over this case based on federal question

jurisdiction, 28 U.S.C. § 1331, because Plaintiff bases his claims on federal law, namely the

FLSA/PPPA.

        26.     Venue is proper in this Court because Plaintiff worked for Defendant in Dallas

County, Texas. Furthermore, Defendant’s principal place of business is in Dallas County, Texas.

                               III.   FACTUAL BACKGROUND

        27.     Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in

this section.

        28.     Plaintiff was employed by Defendant from approximately April 26, 2019 to

approximately July 22, 2020.

        29.     Plaintiff was employed by Defendant in Mesquite, Texas.


                                                           Plaintiff’s Original Complaint – Page 4
     Case 3:20-cv-03618-B Document 1 Filed 12/11/20                 Page 5 of 10 PageID 5



       30.       Plaintiff was employed by Defendant as a mechanic.

       31.       Plaintiff was paid on an hourly basis by Defendant. Plaintiff’s hourly pay was

generally $19.00 per hour.

       32.       Defendant also provided performance-based bonuses to Plaintiff which were

labeled as “incentives” in earnings statements issued by or on behalf of Defendant.

       33.       The bonuses Defendant pays/paid Plaintiff and the putative collective action

members are/were based on the quantity and/or quality of work performed.

       34.       Defendant informs/informed Plaintiff and the putative collective action members

of the opportunity for those bonuses prior to them performing the work which results/resulted in

those bonuses.

       35.       Plaintiff regularly worked in excess of 40 hours per seven-day workweek as an

employee of Defendant.

       36.       Although Defendant paid Plaintiff time and one-half his base hourly rate of pay for

overtime hours worked, Defendant did not include bonuses paid to Plaintiff when calculating his

regular rate of pay.

       37.       The failure to include bonus pay in Plaintiff’s regular rate of pay resulted in an

underpayment of the FLSA/PPPA wages Defendant should have paid Plaintiff.

       38.       Defendant employs and employed numerous other hourly paid mechanic and

mechanic assistant employees who are/were paid on an hourly basis in addition to performance-

based bonuses. Like Plaintiff, Defendant does not pay/did not pay all FLSA/PPPA overtime wages

owed those putative collective action members because it does not/did not include bonus pay in

calculating their respective regular rates of pay.




                                                           Plaintiff’s Original Complaint – Page 5
    Case 3:20-cv-03618-B Document 1 Filed 12/11/20                  Page 6 of 10 PageID 6



                           IV.     CONTROLLING LEGAL RULES

       39.     The FLSA states that “no employer shall employ any of his employees who in any

workweek is engaged in commerce or in the production of goods for commerce, or is employed in

an enterprise engaged in commerce or in the production of goods for commerce, for a workweek

longer than forty hours unless such employee receives compensation for his employment in excess

of the hours above specified at a rate not less than one and one-half times the regular rate at which

he is employed.” 29 U.S.C. § 207(a)(1).

       40.     “Employ” includes to suffer or permit work. 29 U.S.C. § 203(g).

       41.     Federal law requires employers to make and keep accurate and detailed payroll data

for non-exempt employees. 29 U.S.C. § 211(c); 29 C.F.R. § 516.2. Amongst other things, the

regulations require employers to make and keep payroll records showing data such as the

employee’s name, social security number, occupation, time of day and day of week which the

workweek begins, regular hourly rate of pay for any week in which overtime pay is due, hours

worked each workday and total hours worked each workweek, total daily or weekly straight time

earnings, total premium pay for overtime hours, total wages paid each pay period and date of

payment and pay period covered by the payment, and records of remedial payments. 29 C.F.R. §

516.2(a)&(b). Employers are required to maintain the foregoing data for a minimum of three years.

29 C.F.R. § 516.5.

       42.     The FLSA defines the “regular rate” as including “all remuneration for employment

paid to, or on behalf of, the employee … .” 29 U.S.C. § 207(e).

       43.     With a few limited exceptions, all remuneration given to an employee must be

included in the employee’s regular rate calculation. 29 U.S.C. § 207(e); 29 C.F.R. § 778.108;

accord Allen v. Board of Pub. Educ. For Bibb Cty., 495 F. 3d 1306, 1311 (11th Cir. 2007); see

also Johnson v. Big Lots Stores, Inc., 604 F. Supp. 2d 903, 927 (E.D. La. 2009).


                                                           Plaintiff’s Original Complaint – Page 6
     Case 3:20-cv-03618-B Document 1 Filed 12/11/20                  Page 7 of 10 PageID 7



          44.   Failing to pay the required overtime premium for hours worked over 40 in a

workweek is a violation of the FLSA. 29 U.S.C. § 216(b).

                                  V.      FLSA/PPPA CLAIMS

          45.   Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in

this section.

          46.   All conditions precedent to this lawsuit, if any, have been fulfilled.

          47.   Defendant is and/or was an eligible and covered employer under the FLSA. 29

U.S.C. § 203(d).

          48.   Defendant is and/or has been an enterprise engaged in commerce under the

FLSA/PPPA. 29 U.S.C. § 203(s)(1)(A).

          49.   Plaintiff and the putative collective action members are and/or were employees of

Defendant pursuant to the FLSA/PPPA. 29 U.S.C. § 203(e).

          50.   Plaintiff and the putative collective action members are and/or were covered

employees under 29 U.S.C. § 207(a)(1).

          51.   Plaintiff and the putative collective action members are and/or were paid on an

hourly basis by Defendant.

          52.   At material times, Plaintiff and the putative collective action members regularly

work and/or worked in excess of 40 hours per seven-day workweek as employees of Defendant.

          53.   Defendant is and/or was required to pay Plaintiff and the putative collective action

members time and one-half their respective regular rates of pay for all hours worked over 40 in

each relevant seven-day workweek. 29 U.S.C. § 207(a)(1).

          54.   Defendant is and/or was required by the FLSA/PPPA to include the bonuses it paid

to Plaintiff and the putative collective action members in calculating their respective regular rates

of pay.


                                                            Plaintiff’s Original Complaint – Page 7
     Case 3:20-cv-03618-B Document 1 Filed 12/11/20               Page 8 of 10 PageID 8



       55.     Defendant does not/did not pay Plaintiff and the putative collective action members

all FLSA/PPPA mandated overtime wages because it does not/did not included bonus pay in

calculating their respective regular rates of pay.

       56.     Defendant failed to pay Plaintiff and putative collective action members overtime

compensation at one and one-half times their respective regular rates of pay for all hours worked

over 40 in each and every seven-day workweek during the time period relevant to this lawsuit.

       57.     The failure of Defendant to pay Plaintiff and the putative collective action members

time and one-half their respective regular rates of pay for each and every hour worked over 40 in

a seven-day workweek is a violation of the FLSA/PPPA.

       58.     The putative collective action members are and/or were similarly situated to the

Plaintiff and to each other under the FLSA/PPPA. 29 U.S.C. § 216(b).

       59.     Defendant’s violations of the FLSA/PPPA are and/or were willful within the

meaning of 29 U.S.C. § 255(a). At all material times, Defendant is and was aware that Plaintiff

and the putative collective action members are not and were not paid time and one-half their

respective regular rates of pay for all hours worked over 40 in a seven-day workweek. Defendant

knew it was not including performance-based bonus pay in the regular rates of pay for Plaintiff

and the putative collective action members.

       60.     Plaintiff and the putative collective action members seek all damages available for

Defendant’s failure to timely pay all overtime wages owed.

                         VI.     FLSA/PPPA COLLECTIVE ACTION

       61.     Where, as here, the employer’s actions or policies were effectuated on a

companywide basis, notice may be sent to all similarly situated persons on a companywide basis.

See Ryan v. Staff Care, Inc., 497 F. Supp. 2d 820, 825 (N.D. Tex. 2007) (Fish, J.) (certifying




                                                          Plaintiff’s Original Complaint – Page 8
     Case 3:20-cv-03618-B Document 1 Filed 12/11/20                  Page 9 of 10 PageID 9



nationwide collective action in FLSA case); see also, Jones v. SuperMedia Inc., 281 F.R.D. 282,

290 (N.D. Tex. 2012) (Boyle, J.) (same).

       62.     Plaintiff seeks to represent a collective action under 29 U.S.C. § 216(b) on behalf

of himself and all current and/or former employees of Defendant who work(ed) as hourly paid

mechanics and/or mechanic assistants who receive(d) bonuses, and like Plaintiff, are not/were not

paid time and one-half their respective regular rates of pay for all hours worked over 40 in each

seven-day workweek due to Defendant not including bonus pay in their respective regular rates of

pay. The scope of this collective action is limited to putative collective action members who

work/worked for Defendant in Texas.

       63.     Because Defendant did not and does not pay all overtime premium compensation

owed to those putative collective action members who routinely work(ed) in excess of 40 hours

per workweek, Plaintiff and the putative collective action members are all similarly situated within

the meaning of Section 216(b) of the FLSA.

       64.     The relevant time period for this collective action is three years preceding the date

this lawsuit was filed and forward, or such other time period deemed appropriate by the Court.

       65.     Plaintiff reserves the right to establish sub-classes and/or modify collective action

definition in any collective action certification motion or other filing.

                                      VII.   JURY DEMAND

       66.     Plaintiff demands a jury trial.

                              VIII.     DAMAGES AND PRAYER

       67.     Plaintiff asks that the Court issue a summons for Defendant to appear and answer,

and that Plaintiff and the Collective Action Members be awarded a judgment against Defendant

and/or order(s) from the Court for the following:




                                                            Plaintiff’s Original Complaint – Page 9
   Case 3:20-cv-03618-B Document 1 Filed 12/11/20              Page 10 of 10 PageID 10



             a.     An order conditionally certifying this case as a FLSA/PPPA collective
                    action and requiring notice to be issued to all putative collective action
                    members;

             b.     All damages allowed by the FLSA/PPPA, including back overtime wages;

             c.     Liquidated damages in an amount equal to back FLSA/PPPA mandated
                    wages;

             d.     Legal fees;

             e.     Costs;

             f.     Post-judgment interest; and/or

             g.     All other relief to which Plaintiff and the Collective Action Members are
                    entitled.

Date: December 11, 2020.

                                                 Respectfully submitted,


                                                 By:      s/ Allen R. Vaught
                                                          Allen R. Vaught
                                                          Attorney-In-Charge
                                                          TX Bar No. 24004966
                                                          avaught@txlaborlaw.com
                                                          Nilges Draher Vaught PLLC
                                                          1910 Pacific Ave., Suite 9150
                                                          Dallas, Texas 75201
                                                          (214) 251-4157 – Telephone
                                                          (214) 261-5159 – Facsimile

                                                 ATTORNEYS FOR PLAINTIFF




                                                       Plaintiff’s Original Complaint – Page 10
